Title: To James Madison from Jacquelin Ambler, 31 August 1782
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virginia 31. Aug. 1782
I do myself the pleasure to transmit you Mr. Harrison’s first Bill on Monsr. Holker for two hundred Dollars. Mr. Harrison gives every assurance that it will be paid at ten days sight certainly, but he hopes before. I am sorry a larger sum could not be sent you, but am in hopes some addition may be made to it thro’ the same channel e’er long. A Friend of yours obtained a Warrant from the Board of Auditors on the 29th. inst. for £60. (in part) on your Account which was vested in the inclosed Bill.
Nothing here but what the Papers of the day communicate. I am with great regard
Your friend & Servt.
J. Ambler
